Title: To James Madison from Robert Watts, 21 September 1813 (Abstract)
From: Watts, Robert
To: Madison, James


21 September 1813, Somerville, New Jersey. “On my recommendation forwarded to the War department at the last session of Congress [not found] I received notice of my appointment of Captain in 41st Regiment of fencibles under date 1st. Ultimae. On my reporting to the War office my Acceptance I received for Answer that the Appointment was intended for a different person residing in N.York. I have made every enquirey in the City and find no person Who Will Acknowledge the Appointment—and feeling as I do persuaded the appointment is for my Self and that my Application Alone Stands on the files—am induced by the Advice of friends to Apply in this Way to your Self that I may be placed on that ground Where I aught to Stand and Which I am in Virtue of my recommending Letters intitled to. I am Advised that a Certain Robt. J Watts did Apply for a majority but this is a different Case both in person and Application. Will you be So Good and Give this business a little of Your Attention—and I Shall rest assured of receiveing my Just rights—and So soon as may be give me a Copey which will be Esteemed a peculiar favour.”
